1    Jen Lee Law, Inc.
     Jen Grondahl Lee, No. 270012
2    Leo G. Spanos, No. 261837
     Connie Tche, No. 255235
3    Amir Beg, No. 322363
     111 Deerwood Road, Suite 200
4    San Ramon, California 94583
     (925) 583-6738
5    jen@jenleelaw.com
6    Attorney for Debtor
7
                               UNITED STATES BANKRUPTCY COURT
8
                 NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
9

10
                                                    )   Case No. 20-41767 CN
11   In re:                                         )
                                                    )   Chapter 11
12   HIDDEN GLEN, LLC                               )
                                                    )   UNITED CONSTRUCTORS INC’S
13                   Debtor,                        )   OBJECTION TO MOTION FOR
                                                    )   APPROVAL FOR USE OF CASH
14                                                  )   COLLATERAL
                                                    )
15                                                  )
                                                    )
16

17

18
        OBJECTION TO MOTION FOR APPROVAL OF USE OF CASH COLLATERAL

19            United Constructors Inc (“UCI”), secured creditor in the above referenced case, hereby

20   objects to Hidden Glen, LLC’s (hereafter “Debtor”) motion for approval of use of cash collateral,

21   including rents received from rental property at 3225 Clayton Road, Concord, California 94521
22   (“Property”).
23

24

25

                                                    1


     Case: 20-41767        Doc# 30   Filed: 12/31/20     Entered: 12/31/20 11:42:31      Page 1 of 5
                                                             FACTS
1

2           1. On November 9, 2020, the Debtor filed a voluntary petition for Chapter 11 bankruptcy.
3
            2. The Debtor is currently operating as a debtor-in-possession.
4
            3. The Debtor owns the Property, a completed duplex, as well as property located at 3223
5
                Clayton Road, Concord, California 94521, an uncompleted duplex (“Uncompleted
6
                Property”).1
7
            4. The Property is being rented under a residential lease for $6,190.
8
            5. The Uncompleted Property is not generating income.
9

10          6. The Property has a current market value of $1,350,000 and the Uncompleted Property has

11              a current market value of $1,250,000.

12          7. The Property and Uncompleted Property are encumbered by the following liens, in order

13              of seniority –
14                   a. Mechanic’s lien held by UCI in the amount of $612,829.072
15
                     b. LTV Private Equity (“LTV) in the amount of $1,577.004 (deed of trust) with
16
                         monthly payments of $12,375
17
                     c. Real Estate Finance (“REF”) in the amount $600,000 (deed of trust) with monthly
18
                         payments of $4,624
19
                     d. Lois Mowat (“Mowat”) in the amount of $25,000 (deed of trust) with no monthly
20
                         payments
21

22
     1
         Unless otherwise stated, use of the term “properties” refers to the Property and the Uncomplete Property.
23
     2
       The amount is UCI’s current best estimate of the claim; the amount listed is without prejudice to any proof of
24   claim filed by UCI with respect to the properties. This is also the amount listed on Debtor’s schedule D.

25

                                                                 2


     Case: 20-41767            Doc# 30        Filed: 12/31/20        Entered: 12/31/20 11:42:31              Page 2 of 5
        8. In addition to the monthly payments to LTV and REF, the Debtor must pay property
1
            taxes ($940), insurance ($85.90), and property management fees ($280).
2

3       9. On or about June 9, 2020, UCI filed a complaint against the Debtor in Contra Costa

4           County Superior Court for, among other things, breach of contract and foreclosure of

5           mechanic’s lien ($612,829.07 plus interests and costs).

6       10. The Debtor filed a cross-complaint for $1,065,000, as listed on schedule A/B.
7
                                               ARGUMENT
8

9        CASH COLLATERAL SHOULD BE SEGREGRATED FOR BENEFIT OF THE
       SENIOR LIENSHOLDER PENDING OUTCOME OF STATE COURT LITIGATION
10
                         AND/OR TREATMENT IN PLAN
11
            11 U.S.C. § 363(c)(1) grants a debtor-in-possession the rights and powers of the Trustee
12
     with respect to property of the estate. This includes the right to use property as permitted by
13
     section 363. The debtor-in-possession, however, may not use, sell, or lease “cash collateral”
14
     unless each entity with an interest in such collateral consents or the court authorizes such use
15
     “after notice and hearing.” 11 U.S.C. § 363(c)(1). UCI is the senior lienholder on both
16
     properties and has pending litigation against the Debtor for breach of contract and foreclosure on
17

18   the mechanic’s lien. As such, UCI has an interest in the use of the cash collateral.

19
            The cash collateral from the rent of Property of $6,190 should be segregated for the
20
     benefit of UCI pending the outcome of the state court litigation and or treatment in the Chapter
21
     11 plan. With the exception of the property taxes, insurance, and property management fees,
22
     none of the junior lienholders should be paid from the cash collateral. Use of the cash collateral
23
     to pay LTV and REF unduly prejudices UCI and would be inequitable under the circumstances.
24

25

                                                      3


     Case: 20-41767      Doc# 30      Filed: 12/31/20     Entered: 12/31/20 11:42:31        Page 3 of 5
            First, the Property and Uncompleted Property have no equity. Schedule A/B lists a
1
     current market value of $2,600,000 and liens totaling $2,821.383.35. Absent further
2

3    information, the Debtor’s ability to sell the property or refinance to pay all lienholders remains in

4    doubt (at least, in the foreseeable future). As a safeguard, the cash collateral should be

5    segregated until either resolution of the state court litigation or confirmation of a Chapter 11

6    plan. Second, the Uncompleted Property is still under construction. It is unclear when it will be
7    completed, how much will cost, when it will be rented, and how much income it will generate.
8
     Given these uncertainties, the cash collateral should not be used to pay junior lienholders to the
9
     detriment of UCI Third, the Debtor is significantly cash flow negative. The contractual
10
     payments – not including the obligations to UCI and Mowat -- total $18,304.90 [LTV ($12,375),
11
     REF ($4,624), property taxes ($940), insurance ($85.90), and property management fees ($280)]
12
     yet the rent is only $6,190. The Uncompleted Property would need to be rented for $12,114.90
13
     (almost double the rent for the Property) to break even. Since it is unclear when the
14

15
     Uncompleted Property will be finished and how much it will generate in rent, the current cash

16   collateral should be set aside until a plan of reorganization can be achieved that equitably treats

17   all lienholders. Fourth, UCI performed substantial work related to the properties and has

18   significant unreimbursed costs and expenses. UCI spent over $1.9 million on the properties but

19   was paid less than $700,000. In addition, UCI is facing collection activities because it is unable
20   to pay its creditors for loans it took out for development of the properties. And, fifth, the Debtor
21
     can continue to operate the business without using the cash collateral to pay the junior
22
     lienholders. Neither LTV nor REF offer services related to operation of the business. The Debtor
23

24

25

                                                       4


     Case: 20-41767       Doc# 30     Filed: 12/31/20      Entered: 12/31/20 11:42:31        Page 4 of 5
     can continue to rent the Property and seek financing, subject to court approval, to complete
1
     construction of the Uncomplete Property while pursuing a plan of reorganization.
2

3
                                             CONCLUSION
4

5           Based on the foregoing, UCI respectfully opposes the Debtor’s Motion for Approval of

6    Use of Cash Collateral.

7

8

9    Dated: December 31, 2020                             Jen Lee Law, Inc.
10

11                                                        /s/ Leo G. Spanos
                                                          Attorney for UCI
12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                     5


     Case: 20-41767      Doc# 30     Filed: 12/31/20     Entered: 12/31/20 11:42:31       Page 5 of 5
